Citation Nr: 0720894
Decision Date: 07/12/07	Archive Date: 09/11/07

Citation Nr: 0720894	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-17 730A	)	DATE JUL 12 2007
	)
	)


THE ISSUE

Whether a February 1998 Board of Veterans' Appeals (Board) 
decision was clearly and unmistakably erroneous (CUE) in 
denying entitlement to service connection for coronary artery 
disease, and in declining to reopen the issue of entitlement 
to service connection for rheumatic heart disease with a 
heart murmur.


REPRESENTATION

Moving party represented by:  The American Legion


APPEARANCE AT ORAL ARGUMENT

Veteran and his son


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

VACATUR

The veteran served on active duty for training from March 8 
to August 31, 1958.

This case arises from a June 2005 motion alleging that the 
Board committed CUE in a prior decision in February 1998.

In a decision entered on September 21, 2006, the Board denied 
the motion alleging CUE in the February 1998 Board decision.

Subsequently, the RO forwarded to the Board a copy of a death 
certificate documenting that the veteran had died on Mx 
nn, 2006, before the Board had entered its decision.  Because 
of the death of the veteran, the Board did not have 
jurisdiction to adjudicate the claim.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2006).

Under the authority of 38 C.F.R. § 20.904 (2006), the Board 
on its own motion vacates in its entirety the Board's 
September 21, 2006, denial of the motion alleging CUE.


ORDER

The Board's decision of September 21, 2006, is hereby 
vacated.


                       
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



Citation Nr: 0629892	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-33 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease, status post myocardial infarction 
(coronary artery disease).

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from March 
8, to August 31, 1958.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

Entitlement to service connection for coronary artery disease 
was denied in a February 1998 Board decision.  In a 
separately issued decision, the Board held that the February 
1998 Board decision was not clear and unmistakable error 
(CUE).  Hence, the February 1998 Board decision is final.  38 
U.S.C.A. § 7104, 7111 (West 2002).  Thus, regardless of any 
RO action, the current claim to reopen may be considered on 
the merits only if new and material evidence has been 
submitted since the February 1998 Board decision.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005). 

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDING OF FACT

The evidence added to the record since the February 1998 
Board decision is not duplicative or cumulative of evidence 
previously of record, and it raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for coronary artery disease.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
appellant's claim of entitlement to service connection for 
coronary artery disease.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156. 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that coronary artery disease was 
brought about or, in the alternative, aggravated by his 
military service.  As noted above, this claim was the subject 
of a February 1998 Board denial.  The Board found at the time 
that rheumatic heart disease accounted for his separation 
from service and that he presently had coronary artery 
disease.  His claim, however, was denied because there was no 
competent medical evidence causally linking service and his 
current coronary artery disease.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Evidence is considered 
"new" if it was not previously submitted to agency decision 
makers.  "Material" evidence is evidence which, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the matter 
on any basis, in this case, since the Board's February 1998 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the final 
denial.  In this regard, the evidence includes, for the first 
time, medical opinion evidence that causally relates the 
appellant's coronary artery disease to his military service.  
Specifically, in a September 2003 letter, Richard A. Tiberio, 
M.D., opined that he was "certain that the stress of [the 
appellant's] service aggravated his blood pressure and 
contributed to the development of his coronary artery 
disease." 

As service connection may be granted for any disease or 
injury incurred or aggravated while performing active 
military service, 38 U.S.C.A. § 1131, and as active military 
service includes any period of active duty for training 
during which the individual concerned was disabled from a 
disease or injury incurred or aggravated in the line of duty, 
38 U.S.C.A. § 101(24) (West 2002), it follows that the 
opinion of Dr. Tiberio is so significant that it must be 
considered to fairly address the merits of the claim.  Hence, 
the additional evidence is new and material, 38 C.F.R. § 
3.156(a), and the claim of entitlement to service connection 
for coronary artery disease is reopened. 38 U.S.C.A. § 5108.

Regarding the application of 38 U.S.C.A. §§ 5102, 5103(a), 
and 5103A (West 2002), to the extent indicated, the decision 
is completely favorable to the appellant.  Therefore, a 
discussion of VA's statutory duty to assist the appellant and 
the effect it had as to whether his claim should be reopened 
is not required.


ORDER

The claim of entitlement to service connection for coronary 
artery disease is reopened.


REMAND

As to entitlement to service connection for coronary artery 
disease, while the appellant has submitted new and material 
evidence to reopen the claim, given the state of the law and 
evidence as discussed below, the Board finds the underlying 
claim must be remanded for further evidentiary development 
before the merits may be addressed.

First, as to entitlement to service connection for 
hypertension, the February 2004 VA examination, while 
diagnosing hypertension, refrained from addressing the topic 
of a nexus or lack thereof between that current disorder and 
military service.  This was followed soon thereafter by a May 
2004 rating decision denying service connection for 
hypertension.  Therefore, on remand, the appellant's file is 
to be reviewed to obtain medical opinion evidence as to the 
relationship, if any, between hypertension and military 
service.  38 U.S.C.A. 5103A(d).

The appellant's March 2004 statement to the RO informed VA 
that he had been treated for the conditions at issue by 
Highlands Hospital, Frick Hospital, Westmorland Hospital, St. 
Francis Hospital, and Mercy Hospital, as well as by Dr. 
Tiberio, Daniel M. O'Roark, D.O., and Dr. Kenneth Newill.  
The exact dates of treatment are unclear.  While records from 
some of the aforementioned treatment providers were secured 
and associated with the claims file, the RO neither requested 
nor obtained records from Frick Hospital, Westmorland 
Hospital, or Dr. O'Roark.  Therefore, a remand to attempt to 
obtain these latter records is required.  38 C.F.R. 5103A(b).  
In April 2004, the RO wrote to the appellant that it would 
not request records for which the claimant provided 
authorization because, in its opinion, they "do not appear 
relevant."  On remand, however, the RO is to seek records 
from each provider for whom the claimant has given necessary 
authorization in connection with the claimed disabilities.  
Id.

The record is negative for diagnoses of coronary artery 
disease or hypertension for over thirty years following 
service.  Therefore, the Board invites the appellant to file 
with the RO any records that might include this diagnosis if 
they are available, to include the aforementioned treatment 
records.

Moreover, 38 U.S.C.A. § 5103A(d) requires VA to provide a 
medical examination or obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim.  In this case, a review of the clinical evidence by a 
physician is in order.

Finally, on remand, the RO should send the appellant a 
corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) (2005), that includes an explanation as to the 
information or evidence needed to establish a disability 
rating and effective date for the claims on appeal, as 
outlined by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should supply the appellant 
with corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess.

2.  The RO should inform the appellant and 
his representative that the current record 
is devoid of medical evidence showing 
complaints, diagnoses or treatment for a 
heart disorder or hypertension for over 
thirty years following service.  The RO 
should both invite the claimant and his 
representative to identify the location of 
any relevant medical records during this 
time period and provide VA with the 
necessary authorizations to associate this 
information with the record.

3.  After securing new authorizations for 
each previously named treatment provider, 
the RO should request all of the 
appellant's treatment records from Frick 
Hospital, Westmorland Hospital, and Dr. 
O'Roark.  If any of the pertinent records 
are not available, or if the search for 
the records yields negative results, that 
fact should clearly be documented in the 
claims file, and the appellant notified in 
writing.

4.  After undertaking the above 
development and adding any records 
received to the claims folder, the claims 
folder is to be referred to the examiner 
who conducted the February 2004 
examination.  Following a review of all of 
the evidence, to include any evidence 
received since February 2004, the examiner 
is to opine whether it is at least as 
likely as not (i.e., is there a 50/50 
chance) that either coronary artery 
disease, status post myocardial 
infarction, and/or hypertension was 
incurred or aggravated during the 
appellant's term of active duty for 
training between March and August 1958.  
If another examination is required, an 
examination is authorized.  If the 
examiner who conducted the February 2004 
examination is not available, a new 
examination is required.  That new 
examination must address the question 
outlined above.  In any event, a complete 
rationale must be provided for each 
opinion offered.

5.  The RO should review the VA 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once. 

6.  The RO should then readjudicate the 
issue on appeal.  If any benefit sought on 
appeal is not granted the RO must issue a 
supplemental statement of the case (SSOC), 
which should address all evidence received 
in the claims file since the August 2004 
statement of the case, and provide the 
appellant an opportunity to respond.  The 
RO is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VA's statutory duty to assist the 
appellant and any other applicable legal 
precedent.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


